DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant argument regarding the various networks including “first network which include the audio source, the first audio computing system and the second audio computing system and the audio source being a master device of the first network & the second network including the first audio computing system and the second audio computing system and the first audio computing system being a master device of the second network “ has been further analyzed and rejected in view of new prior arts. 

In addition, the amended claim(s) have overcome the 112 rejections. 

Allowable Subject Matter
Claim(s) 3, 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5; 8-9,14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 2020/0053460 A1) and Hariharan et al. (US 11, 259,192 B2).

Claim 1, the prior art as in Pedersen et al. disclose of a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a first audio computing system to: establish a connection with an audio source within a first network, the first network including the audio source, the first audio computing system, and a second audio computing system (fig.2 (10/44/12); par [117, 119]); establish a connection with the second audio computing system within a second network, the second network including the first audio computing system and the second audio computing system (fig.2 (10/13); par[117, 120]); receive, from the audio source via the connection within the first network, a first audio packet, the first audio packet including audio data (par [120, 129]).

However, lacking is such aspect related to audio source being a master device of the first network and also the first computer device being a master device of the second network.  However, Hariharan et al. disclose of various networks associated with the devices including audio source being a master device of the first network and also the first computer device being a master device of the second network (fig.1 B (142-146); col.8 line 60-col.9 line 14/separate networks to be used with selective masters and slaves for each networks). Thus, one of the ordinary skills in the art could have modified the art by adding the noted various networks associated with the devices including audio source being a master device of the first network and also the first computer device being a master device of the second network so as to enable communication therein between for feedback and control data. 

The prior art further disclose as of receive, from the second audio computing system, a receipt time, the receipt time indicating when the second audio computing system received, from the audio source within the first network, a second audio packet, the second audio packet including the audio data included in the first audio packet (P- par [30, 131, 133, 135]); calculate a rendering time based on a time of receiving the first audio packet and the receipt time & send the rendering time to the second audio computing system via the second network (P-par [135]); and output audio based on the audio data (P-par [143]).  

Claim 2, the non-transitory computer-readable storage medium of claim 1, wherein the second network does not include the audio source (par [117, 135]).  

4. The non-transitory computer-readable storage medium of claim 1, wherein: the first audio packet includes the audio data and a sequence number identifying the audio data; and the receiving the receipt time comprises receiving, from the second audio computing system, the receipt time and the sequence number (par [53]).  

5. The non-transitory computer-readable storage medium of claim 1, wherein: the rendering time comprises a second audio computing system rendering time; the instructions are further configured to cause the first audio computing system to calculate a first audio computing system rendering time based on the time of receiving the first audio packet; and the outputting audio based on the audio data comprises outputting the audio based on the audio data at the first audio computing system rendering time (par [135,143,155]).  

8. The non-transitory computer-readable storage medium of claim 1, wherein the first audio computing system is a central node of the second network (par [117]/the first system may communicate via second network).  

9. The non-transitory computer-readable storage medium of claim 1, wherein the instructions are further configured to cause the first audio computing system to establish a connection interval of the second network to a multiple of a connection interval of the first network (par [22-23]).  

Claim 14, the prior art as in Pedersen et al. disclose of a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a peripheral audio computing system to: establish a connection with an audio source within a first network, the first network including the audio source, the peripheral audio computing system, and a central audio computing system (fig.2 (10/44/12); par [117, 119]/either one of the other device may be considered to be such peripheral system); establish a connection with the central audio computing system within a second network, the second network including the peripheral audio computing system and the central audio computing system, the central audio computing system functioning as a central node in the second network (fig.2 (10/13); par[117, 120]); receive, from the audio source via the connection within the first network, an audio packet, the audio packet including audio data(par [120, 129]).

	However, lacking is the issuer related to related to audio source being a master device of the first network and also the central computer device being a master device of the second network.  However, Hariharan et al. disclose of various networks associated with the devices including audio source being a master device of the first network and also the central computer device being a master device of the second network (fig.1 B (142-146); col.8 line 60-col.9 line 14/separate networks to be used with selective masters and slaves for each networks). Thus, one of the ordinary skills in the art could have modified the art by adding the noted various networks associated with the devices including audio source being a master device of the first network and also the central computer device being a master device of the second network so as to enable communication therein between for feedback and control data.

The art further disclose as to send, to the central audio computing system, a receipt time, the receipt time indicating when the peripheral audio computing system received the audio packet(P-par [30, 131, 133, 135]); receive, from the central audio computing system, a rendering time (P-par [134-135]/the exchange of time among the devices); and output, at a time based on the rendering time, audio based on the audio data (P-par [143]).   

15. The non-transitory computer-readable storage medium of claim 14, wherein the second network does not include the audio source(par [117, 135]).    

16. The non-transitory computer-readable storage medium of claim 14, wherein: the instructions are further configured to cause the peripheral audio computing system to determine a connection interval number of the audio packet; and the sending the receipt time includes sending, to the central audio computing system, the receipt time and the connection interval number(par [30-31]).  

17. The non-transitory computer-readable storage medium of claim 14, wherein: the audio packet includes the audio data and a sequence number identifying the audio data; and the sending the receipt comprises sending the receipt time and the sequence number(par [53]).    

18. The non-transitory computer-readable storage medium of claim 14, wherein the audio source is a central node of the first network (par [119]).   

19. An apparatus comprising: at least one processor; and a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by the at least one processor, are configured to cause a first audio computing system to: establish a connection with an audio source within a first network, the first network including the audio source, the first audio computing system, and a second audio computing system (fig.2 (10/44/12); par [117, 119]); establish a connection with the second audio computing system within a second network, the second network including the first audio computing system and the second audio computing system (fig.2 (10/13); par[117, 120]); receive, from the audio source via the connection within the first network, a first audio packet, the first audio packet including audio data (par [120, 129]).

		However, lacking is the issue related to related to audio source being a master device of the first network and also the first computer device being a master device of the second network.  However, Hariharan et al. disclose of various networks associated with the devices including audio source being a master device of the first network and also the first computer device being a master device of the second network (fig.1 B (142-146); col.8 line 60-col.9 line 14/separate networks to be used with selective masters and slaves for each networks). Thus, one of the ordinary skills in the art could have modified the art by adding the noted various networks associated with the devices including audio source being a master device of the first network and also the first computer device being a master device of the second network so as to enable communication therein between for feedback and control data.






 	The prior arts further disclose as to receive, from the second audio computing system, a receipt time, the receipt time indicating when the second audio computing system received, from the audio source within the first network, a second audio packet, the second audio packet including the audio data included in the first audio packet (P-par [30, 131, 133, 135]); calculate a rendering time based on a time of receiving the first audio packet and the receipt time (P-par [135]); send the rendering time to the second audio computing system via the second network; and output audio based on the audio data (P-par [143]).  

20. The first audio computing system of claim 19, wherein the second network does not include the audio source (P-par [117, 135]).    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654